DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 17-19 is acknowledged.  The traversal is on the ground(s) that the cited references do not break unity of invention.  This is not found persuasive because the following rejection breaks unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11, 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the reflective layers described in pg. 4-6 , does not reasonably provide enablement for the claimed “reflective coating”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification does not disclose this etching process as reasonably working on any reflective coated layer (titanium metal e.g.).  Instead, the disclosure is limited to the particular coated layers described in pg. 4-6 of the specification and also the examples.  Therefore, undue experimentation would be required to determine which of the broad genus of “reflective coating” would be capable of being patterned in the manner claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2008/0210298 to Kuebelbeck in view of US 2036021 to Cheney in view of (US 6086210 to Krisko in view of US 20040137234 to Stachowiak in view of US 2014/0227500 to Vikor).
Claims 1-4, 6:
Kuebelbeck teaches an etching technique whereby a phosphate salt is applied to selected areas [0034] and heated to a temperature above 350°C [0033] in order to remove material.  It is known that higher temperatures lead to higher etch rates as shown in the Figure in [0024].  Kuebelbeck does not teach applying this etching technique to a mirror or reflective coating.  However, Cheney teaches a process for manufacturing ornamental mirrors that have reflective regions and non-reflective regions (pg.1, col.1).  The process involves selective acid etching the reflective metallic film on a glass substrate (Id.).  The glass substrate is standard glass (i.e., soda lime glass) entirely coated with the reflective metallic film (as in conventional when forming a mirror) having select portions contacted with the acid etchant to remove the reflective metallic film in those portions (Id.).  Krisko, Stachowiak, and Vikor are provided to show the many forms of reflective layers in addition to the metallic layers taught by Cheney.  Krisko teaches a reflective niobium metal layer (3:44-62), Stachowiak teaches niobium nitride (Fig. 1, [0001]), and Vikor teaches a dielectric mirror with alternating layers of high and low refractive index (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the etchant of Kuebelbeck onto the reflecting layers of Krisko, Stachowiak, and Vikor in order to form a mirror having reflective regions and nonreflective regions.  Applying this patterned etchant at elevated temperature to the various metal and dielectric layers would predictably result in their patterned removal.

Claims 5, 17:
Stachowiak teaches the reflective layer is flanked by silicon nitride layers (Fig. 1).
Claim 7:
Krisko teaches the reflective niobium layer is sputtered (3:44-62).
Claims 8-10, 18-19:
With respect to the etchant composition, the etchant phosphoric acid and salts thereof such as ammonium salts [0053].  Since the cation is not particularly critical, sodium phosphate would have been an obvious selection among the salts of phosphoric acid because it is inexpensive and non-toxic.  The etchant composition further includes organic solvent and resin thickener [0055, 0061] to enable application by screen printing [0046].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2008/0210298 to Kuebelbeck in view of US 2036021 to Cheney in view of (US 6086210 to Krisko in view of US 20040137234 to Stachowiak in view of US 2014/0227500 to Vikor) in view of US 6379569 to Rouberol.
The references discussed above do not teach a cleaning step.  However, Rouberol teaches a method for etching metal or metal oxide layers on glass substrate (1:10-22) including a cleaning step to remove etching residues (4:10-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cleaning step after etching to remove the etching residues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759